Citation Nr: 0911946	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-15 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from November 1970 to April 
1974, with service in Vietnam from September 17, 1971, to 
April 28, 1972.  He was born in 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in December 2004.

During the course of the current appeal, the Veteran has 
raised a number of other issues; none of them has yet been 
perfected on appeal, and they are not part of the current 
appellate review.

In a decision in September 2007, the Board denied entitlement 
to service connection for chloracne claimed as due to Agent 
Orange exposure, and remanded the present issue for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Certain specific criteria with regard to establishing service 
connection for PTSD were discussed in the Board's remand of 
2007 and need not be repeated herein.

In essence, however, in adjudicating a claim for service 
connection for PTSD, VA is required to evaluate the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).

Whether a Veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  Corroboration of every detail of a claimed 
stressor is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997).

VA and Social Security (SSA) records confirm that the Veteran 
has a diagnosis of PTSD.  There are several other post-
service diagnoses of record, and there are several stated 
stressors, including his claimed combat experience in Vietnam 
as well as his father's industrial death six weeks after he 
returned home, and his brother's suicide in 1980.  He said 
that while in Vietnam, he arrived in Cam Ranh Bay in 
September 1971 and was assigned to Bien Hoa with the 1st 
Field Artillery.  He served there until transferred to Long 
Binh, where he was assigned a job in transportation.  His job 
was to recover damaged or destroyed tanks and to bring them 
back into the Bien Hoa Base.  He was with that group for a 
while, and then transferred to the 510th Combat Engineers, 
where his job was mostly guarding the perimeter at Long Binh.

It is acknowledged that the Veteran's DD Form 214 does not 
show receipt of a CIB (combat infantryman badge) or other 
award presumptively reflective of combat experience.  It does 
show that he was in Vietnam for several months, and that his 
primary military occupational specialty (MOS) was as a "Fire 
Con Comp Rep".

However, the over-riding issue at hand is the Veteran's 
Vietnam experiences themselves, e.g., whether he did or did 
not see combat and/or if not shown by presumptive awards, 
etc., then can his alleged association with combat-type 
stressors be otherwise adequately established through 
alternative means.

In addition to the details cited above, he and service 
comrades have discussed their being with the 5th Light 
Equipment Maintenance in 1971 and with the 79th Light 
Maintenance Company in 1971-2, at Long Binh.  He was 
evacuated to the 24th Evacuation Hospital from late 1971 to 
early 1972.  

Because his 201 (personnel) file was incomplete and partially 
illegible, the case was remanded by the Board in part for 
clear copies, which are now in the file.

In the September 2007 decision, the Board sought a variety of 
developmental actions, including obtaining the 201 file now 
of record, and asked the Veteran to submit buddy statements, 
which were not forthcoming.

In addition, the previous Remand stated, in pertinent part, 
that: 

"3.  With the information obtained from the Veteran 
regarding his stressors and circumstances of 
service, in addition to the information obtained 
from the Veteran's service/personnel records and in 
part cited above, (and sending a copy of this 
Remand with the requisite action to the service 
department so that it may review and include all of 
the units cited by the Veteran herein in various 
contexts); the RO should attempt the following:

   (a)  Verify the nature of the action seen by 
all of the units in which the Veteran served in 
Vietnam. 

      (b)  Verify the Veteran's claimed stressors with 
U.S. Army and Joint Services Records Research 
Center (JSRRC). 
      
      (c)  In this regard, the JSRRC should be 
requested to conduct a search of all of the 
available and appropriate sources, and provide all 
pertinent information which might corroborate the 
claimed stressor(s), if possible, and in any event, 
the nature of the action seen by all of these 
units, to include "lessons learned" and a complete 
log and/or history of the pertinent units during 
the times in which the Veteran was assigned 
thereto.  Any information obtained should be 
associated with the claims file."  

The JSRRC subsequently certified that incidents which 
involved civilian personnel, if not reported, would not be 
verifiable and declined to further verify same.  This 
addresses (b) above.

However, none of the other development appears to have been 
attempted.  Nonetheless, a SSOC was issued and the case was 
returned to the Board.  

While the Board is loath to delay the case any further, we 
simply do not have sufficient evidence to render a fully 
responsive and equitable resolution of the pending issues at 
this time.  Moreover, if additional facets of the prior 
Remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the Veteran, the Veteran 
is entitled to have this undertaken.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the matter 
or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

      Specifically, the RO should ask the 
Veteran to endeavor to obtain:
      
      (a) "buddy statements" from service 
members who may have witnessed events or can 
discuss their aggregate experiences within the 
units in which the Veteran served in Vietnam; 
or
      
      (b) additional statements from individuals 
including friends or family members to whom he 
may have written letters during his Vietnam 
tour describing the circumstances of his 
location and service, events or friends, 
family members, or service members to whom he 
may have described such events immediately 
after his return from active service.  
      
      He is hereby reminded that any 
documentation he is able to provide in this 
regard may be critical in deciding his appeal.

2.  With any information obtained from the 
Veteran regarding his stressors and 
circumstances of service, in addition to the 
information obtained from the Veteran's 
service/personnel records, (and sending a copy 
of this Remand with the requisite action to 
the service department so that it may review 
and include all of the units cited by the 
Veteran herein in various contexts); the RO 
should attempt the following:

	(a) Verify, with the service department, 
the nature of the action seen by all of the 
units in which the Veteran served in Vietnam .

      (b) Ask the service department, through 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), to conduct a search 
of all of the available and appropriate 
sources, to confirm the nature of the action 
seen by all of the units to which he was 
assigned, to include "lessons learned" and a 
complete log and/or history of the pertinent 
units during the times in which the Veteran 
was assigned thereto.  Any information 
obtained should be associated with the claims 
file.  

3.  Thereafter, the issue on appeal should be 
readjudicated with any appropriate notice in 
accordance with all VCAA guidelines, including 
judicial interpretations.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

